UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 10, 2011 Resource America, Inc. (Exact Name of Registrant as Specified inCharter) Delaware 0-4408 72-0654145 (State of Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA (Address of Principal Executive (Zip Code) Offices) Registrant's telephone number, including area code: 215-546-5005 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At our Annual Meeting of Stockholders held on March 10, 2011, our stockholders: (i) re-elected three directors, Messrs. Carlos C. Campbell, Edward E. Cohen and Hersh Kozlov, to serve three-year terms expiring at the annual meeting of stockholders in 2014; (ii) approved a proposal to adopt our Amended and Restated Omnibus Equity Compensation Plan; (iii) approved, in an advisory vote, our 2010 compensation program for our named executive officers; and chose, in and advisory vote,for us to conduct stockholder advisory votes on executive compensation every three years. Messrs. Michael J. Bradley, Jonathan Z. Cohen, Kenneth A. Kind, Mr. Andrew M. Lubin and John S. White continue to serve their terms as directors of the Company. The voting results were as follows: Election of Directors Shares For Shares Withheld Mr. Campbell Mr. E. Cohen Mr. Kozlov A proposal to adopt the Company’s Amended and Restated Omnibus Equity Compensation Plan: Shares For Shares Against Abstentions A proposal to approve, in an advisory vote, our 2010 compensation program for our named executive officers: Shares For Shares Against Abstentions A proposal to choose, in an advisory vote, how often we will conduct stockholder advisory votes on executive compensation: 1 Year 2 Years 3 Years Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Resource America, Inc. Date: March 14, 2011 /s/Michael S. Yecies Michael S. Yecies Senior Vice President, Chief Legal Officer & Secretary
